 1                                                                         FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON

 2
                                                                  Nov 19, 2018
 3                         UNITED STATES DISTRICT COURT                SEAN F. MCAVOY, CLERK

                          EASTERN DISTRICT OF WASHINGTON
 4
     UNITED STATES OF AMERICA,                 No. 4:16-CR-06006-SMJ
 5
                                Plaintiff,     JUDGMENT OF ACQUITTAL
 6
                  v.
 7
     SCOTT KENNEDY BRETT,
 8
                                Defendant.
 9

10         A trial began in the above-captioned matter on November 13, 2018.

11   Defendant Scott Kennedy Brett was present, represented by Scott W. Johnson.

12   Assistant U.S. Attorneys James A. Goeke and Daniel Hugo Fruchter appeared on

13   behalf of the Government. On November 16, 2018, a jury found Defendant not

14   guilty as charged.

15         Accordingly, IT IS HEREBY ORDERED:

16         1.     Defendant is ACQUITTED and DISCHARGED, and any bond is

17                exonerated.

18         2.     All pending motions are DENIED AS MOOT.

19         3.     All hearings and other deadlines are STRICKEN.

20         4.     The Clerk’s Office is directed to CLOSE this file.



     JUDGMENT OF ACQUITTAL - 1
 1         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

 2   provide copies to all counsel, the U.S. Probation Office, and the U.S. Marshals

 3   Service.

 4         DATED this 19th day of November 2018.

 5
                       _________________________
 6                     SALVADOR MENDOZA, JR.
                       United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20



     JUDGMENT OF ACQUITTAL - 2
